DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendment made to the claims on 03/16/2022.
Claims 1-3, 5, 7, 9 and 15-20 are pending in the application. Claims 1, 3, 7 and 19 are currently amended. Claims 2, 5, 9, 16-18 and 20 are previously presented. Claims 4, 6, 8 and 10-14 are cancelled. Claim 15 is previously withdrawn in response to the restriction requirement. Claims 1-3, 5, 7, 9 and 16-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borges EP 2384630 A1 in view of Boldon US Patent No. 6,391,366, hereinafter referred to as Borges and Boldon, respectively.
Regarding claims 1-3, 5, 9, 16, 18 and 20, Borges teaches a comestible product (e.g., brownie-type soft cake) comprising a continuous bakery portion (e.g., a baked dough) that comprises 5-35% chocolate or 0-10% cocoa powder, 10-25% fat such as vegetable oil, flour, sugar, egg, fat, a discrete inclusion and a filling, wherein the continuous and the discrete inclusion comprise source of cocoa butter (e.g., chocolate and cocoa powder) ([0007; 0011; 0015; 0019; 0035-0038; 0045; 0055]).
The amount of sources of cocoa butter or CBE (e.g., chocolate or cocoa powder) as disclosed by Borges overlaps with those recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges teaches that the continuous bakery portion contains 10-25% fat such as vegetable oil ([0019]), and 5-35% chocolate or 0-10% cocoa powder ([0019]) which contributes extra fat content of 0-10.5% (chocolate and cocoa powder are known to contain 30% and 10-20% fat, respectively). As such, the amount of fat as disclosed by Borges falls within or overlaps with those recited in claims 1 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges is silent regarding the continuous bakery portion comprising 0.3%-3% (claim 1) or 0.3%-1% (claim 16) sorbitan tristearate and at least one emulsifier other than sorbitan tristearate.
 Boldon teaches adding 0.1-6% an emulsifier to a dough (e.g., batter) that comprises starch, sugar, fat, egg and chocolate, etc. so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter; examples of the emulsifier include sorbitan tristearate, DATEM, lecithin, etc. (column 2, line 39-45; column 7, line 38-67; column 8, line 1-29).
Both Borges and Boldon are directed to baked goods that comprise starch, sugar, fat, egg and chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by including 0.1-6% an emulsifier such as sorbitan tristearate and DATEM, lecithin in the bakery portion of Borges so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined sorbitan tristearate and DATEM/lecithin in the bakery portion of Borges, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Further, a skilled artisan would have been motivated to vary the individual concentrations of sorbitan tristearate and DATEM/lecithin in the bakery portion to ensure the grain texture and structure of the baked goods are improved and that the emulsion integrity of the dough is maintained, provided that the total emulsifier concentration in the dough is 0.1-6% as required by Boldon. As such, the concentration of sorbitan tristearate as recited in claims 1 and 16 are merely obvious variants of the prior art. 
Regarding claim 17, Borges as recited above, teaches cocoa powder. Therefore, it would have been obvious to have selected alkalized defatted cocoa powder to include in the continuous bakery portion where Borges teaches cocoa powder, as one of ordinary skill would have had the reasonable expectation that any cocoa powder (e.g. alkalized defatted cocoa powder) would function effectively in the continuous portion. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with alkalized defatted cocoa powder.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Boldon as applied to claim 1 above, in further view of Gatewood, "Vegetable Oils – Comparison, Cost, and Nutrition", [Online], published Aug. 19, 2013, [retrieved on 2021-09-08]. Retrieved from the Internet: <URL: https://blogs.extension.iastate.edu/spendsmart/2013/08/19/vegetable-oils-comparison-cost-and-nutrition/> (hereinafter referred to as Gatewood).

 Regarding claims 7 and 19, Borges teaches that the continuous bakery portion comprises 10-25% fat such as vegetable oil, and sources of cocoa butter or CBE (e.g., chocolate or cocoa powder) ([0015; 0019]). Borges is silent regarding the amount of saturated fat by weight of fatty acid in the continuous bakery portion.
Gatewood teaches that oil such as canola oil, peanut oil, and a blend soybean oil, corn oil and/or sunflower oil are suitable for use in baking (Table). Both Borges and Gatewood are directed to baking that uses vegetable oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by using the aforementioned oil as disclosed by Gatewood because those oils are art-recognized oils suitable for use in baking. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Borges in view of Gatewood teaches that the continuous bakery portion comprises 10-25% vegetable oil such as canola oil, peanut oil and a blend of corn oil, soybean oil and/or sunflower oil which is known to have a saturated fat content of 7-18% (Gatewood, the chart of “Oil Composition”). Further, it is calculated from above that chocolate or cocoa powder of Borges contributes extra 0-10.5% fat which adds up to extra 0-5.8% saturated fat  (cocoa butter is known to contain ~55% saturated fat). As such, Borges in view of Gatewood teaches a saturated fat content that falls within or overlaps with those recited in claims 7 and 19 (e.g., ((10%-25%) x (7%-18%)  + (0-10.5%) x 55%))/((10%-25%) + (0-10.5%)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the Remarks that Borges as modified by Boldon fails to teach a comestible product including a continuous bakery portion that contains both sorbitan tristearate and at least one emulsifier other than sorbitan tristearate as currently amended.
The examiner disagrees. As set forth in the instant office action, where Boldon teaches that STS, lecithin and DATEM are all suitable emulsifiers added to a dough for at least the benefit of maintaining the emulsion stability of a dough, it would have been obvious to one of ordinary skill in the art to include any of STS, lecithin and DATEM in the continuous bakery portion of Borges for the aforementioned benefit. Additionally, it would have been obvious to one of ordinary skill in the art to combine STS, lecithin and DATEM in the bakery portion of Borges because according to MEPE 2144.96, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. 
Applicant argues on page 6-8 of the Remarks that Boldon does not provide one of ordinary skill in the art with a disclosure of  STS or a suggestion that include STS in the dough would inhibit fat bloom, for the reason that Boldon generally teaches a laundry list of different emulsifiers without providing any suggestion of a single species of STS. Applicant goes on to assert that the examiner has used improper hindsight provided by the instant disclosure to reject the claim.
Those arguments are considered but found not persuasive because:
First, Boldon teaches adding 0.1-6% an emulsifier to a dough to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter; further Boldon clearly names the claimed species STS among other emulsifier species thus suggesting those emulsifiers are interchangeable in delivering the aforementioned benefits to a baked goods, regardless of how many emulsifiers are taught by Boldon. Therefore, the motivation to modify the primary reference with STS is within Boldon. Unfortunately, applicant has not shown by convincing argument or evidence the criticality associated with STS.
 Second, modification of Borges with Boldon teaches a continuous bakery portion comprising STS, which will necessarily deliver the advantage of reducing or eliminating fat bloom. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP 2145 II.
Third, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge of using sorbitan monostearate in a bakery product is within the public domain at the time the claimed invention is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793